Citation Nr: 0534315	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  97-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
disability.  

2.  Entitlement to service connection for a stomach 
disability.  

3.  Entitlement to service connection for a bilateral hip 
disability to include as secondary to service-connected 
disability.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a left ankle disability.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for a scar of the neck.  

6.  Entitlement to an initial compensable evaluation for 
scars of the abdomen.  

7.  Entitlement to an initial compensable evaluation for 
scars of the left hand. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1982 to August 1996.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for bilateral knee 
complaints.  No current bilateral knee disability is shown to 
be related to service or to a service-connected disability.   

3.  The veteran was treated in service for stomach 
complaints.  His current stomach disability is not shown to 
be related to service.  

4.  The veteran was seen in service for left hip complaints.  
A current hip disability has not been identified.  

5.  The veteran's left ankle disability is manifested by 
complaints of pain with swelling, weakness and limitation of 
motion.  His disability more closely approximates marked 
impairment.  

6.  The veteran's scar of the neck is no more than moderately 
disfiguring.  There is no tissue loss, or distortion, and no 
showing of two or three characteristics of disfigurement.  

7.  The veteran's scars of the abdomen are not shown to be 
tender, painful or ulcerated, and do not limit function.  The 
scars do not cover an area of 144 square inches.

8.  The veteran's scars of the left hand are not shown to be 
tender, painful or ulcerated, and do not limit function.  The 
scars do not cover an area of 144 square inches.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service, and is not due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004), Allen v. Brown, 
7 Vet. App. 439 (1995).  

2.  A stomach disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

3.  A bilateral hip disability was not incurred in or 
aggravated by service, and is not due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004), Allen v. Brown, 
7 Vet. App. 439 (1995).  

4.  The criteria for an initial evaluation of 20 percent 
evaluation for a left ankle disability have been met for the 
entire time of the appeal period.  38 U.S.C.A. §§ 1155, 5103 
(West 2005); 38 C.F.R. §§ 3.159, 4.7, 4.68, 4.71a, Diagnostic 
Code 5271 (2004).

5.  The criteria for an initial evaluation in excess of 10 
percent for a scar of the neck have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2005); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7800 (2002 and 2004).  

6.  The criteria for an initial compensable evaluation for 
scars of the abdomen have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7805 (2002 and 2004).  

7.  The criteria for an initial compensable evaluation for 
scars of the left hand have not been met at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7805 (2002 and 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2005).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letters issued May 2002, and in 
August 2003, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised that he could get 
records himself and send them to VA.  As such, the Board 
finds that the letters satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
these issues.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Laws and Regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).

Secondary service connection may also be established when 
there is aggravation of a nonservice- connected condition 
that is proximately due to or the result of a service- 
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).



Increased Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2004).


Analysis

I.  Service Connection

Bilateral Knee Disability

The veteran argues that he has a bilateral knee disability 
which was incurred when he had an injury in service.  Service 
medical records show that the veteran was treated in service 
on several occasions for bilateral knee pain, including in 
April 1985 for bilateral knee pain, and jumper knee.  
Chondromalacia patella was diagnosed.  He was seen in 
September 1988 for knee pain reported since high school.  
Patellofemoral syndrome was diagnosed.  A current bilateral 
knee disability has not been definitively diagnosed, and no 
knee disability has been associated with service.  On VA 
examination in September 1996, after examining the veteran, 
the examiner noted that the veteran had a history of chronic 
bilateral knee pain, and that the current examination was 
unremarkable with negative X-rays of the knees.  Similarly on 
VA examination in June 2002, the examiner found that 
examination of the knees was negative.  

The Board notes that private medical treatment records dated 
beginning in 1998 through 2001 show treatment for complaints 
of knee pain on several occasions with a finding of 
patellofemoral syndrome on one occasion in December 2001.  
There is also record of VA outpatient treatment from 2000 to 
2004 for complaints of bilateral knee pain, and a finding of 
right patellofemoral syndrome in March 2004.  While knee pain 
has been diagnosed, the Board would point out that a 
diagnosis of pain is not a disability which has resulted from 
an injury or a disease.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  In addition, the isolated 
findings of patellofemoral syndrome on two occasions on 
outpatient treatment have been noted.  These findings are 
unsupported by diagnostic testing or thorough examinations 
and are outweighed by the findings documented on two VA 
examinations which included a review of the veteran's file, 
and X-ray studies, which found no bilateral knee disability.  
No current knee finding has been associated with service.  
Absent a diagnosis of a bilateral knee disability which is 
associated with service, the three criteria for the granting 
of direct service connection have not been established and 
the claim must be denied.  

The veteran has argued that he has bilateral knee disability 
related to his service-connected bilateral ankle disability.  
He was examined by VA in May 2002, and the examiner found 
that the veteran did not have a bilateral knee disability and 
further concluded that since the knees appeared to have no 
clinical abnormality, the question of whether this condition 
is related to the ankles are moot.  Absent a showing of a 
current knee disability that is related to a service-
connected disability by medical documentation, the secondary 
service connection claim must fail.  

A Stomach Disability

The veteran also claims service connection for a stomach 
disability.  His service medical records show that he 
complained of stomach problems on several occasions including 
treatment in 1985, 1986, and 1987.  After service, the record 
shows that on VA barium upper GI examination, 
gastroesophageal reflux was diagnosed.  Private records show 
a finding of viral gastroenteritis in January 2000.  On VA 
examination in May 2002, a VA examiner after examining the 
veteran stated that the stomach condition is gastroesophageal 
reflux and not related to any service-connected condition.  
It was stated that the veteran had a transient episode of 
food poisoning and that this was recent and had nothing to do 
with any service-connected condition.  

While the veteran had treatment for stomach complaints in 
service, and a current stomach problem has been diagnosed, no 
current stomach disability has been shown to be related to 
service.  In addition, a VA examiner has opined that the 
veteran's stomach disability is not related to his military 
service.  This decision was reached after a review of the 
veteran's claims file and was supported by rationale.  In 
addition, this opinion stands uncontradicted in the record.  
Thus service connection must be denied for a stomach 
disability.  

A Bilateral Hip Disability

The service medical records show that the veteran was treated 
for a left hip pain with tenderness and diminished range of 
motion noted in January 1993.  He also complained of left hip 
pain in November 1994.  The finding was left hip subcutaneous 
mass.  On VA examination in May 2002, the veteran stated that 
he had hip problems related to his bilateral ankle 
disability.  After examining the veteran, the examiner found 
that the hips were negative, as were X-rays of the hips.  The 
examiner found that since the hips were clinically normal, 
the question of whether the condition was related to a 
service-connected ankle disability was moot.   Absent a 
showing of a current hip disability which is related to 
service or to a service-connected disability, the claim must 
be denied.  

The veteran's statements have been considered.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between his claimed 
disabilities and his military service.  Consequently, the 
Board cannot accord any probative value to his statements 
regarding the etiology of his disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).




II.  Increased Initial Evaluations

Left Ankle

Service connection was granted for a left ankle disability in 
December 1990, and a 10 percent initial evaluation was 
assigned.  The RO considered the veteran's service medical 
records which showed that the veteran injured his left ankle 
in 1994 and underwent surgery in 1995.  The RO also 
considered a September 1995 VA examination report which 
showed that the veteran complained of pain and locking of the 
ankle.  Examination showed the veteran could not walk on his 
toes, heels or inside or outside of the left foot.  There was 
no tenderness, swelling or redness.  Plantar flexion was to 
60 degrees; dorsiflexion was to negative 15 degrees.  The 
finding was, status post left ankle surgery in 1994 with 
residuals.  

VA examination in 1997 showed dorsiflexion of the left ankle 
to be to 60 and plantar flexion to 30 degrees, with both 
showing 15 degrees of motion.  X-rays were negative.  VA 
examination in May 1999 showed pain with palpation of the 
left ankle and plantar flexion to 10 degrees and dorsiflexion 
to less than 5 degrees, with pain.  VA X-rays in May 1999 
showed no evidence of fracture, dislocation or other bone or 
joint pathology.  The finding was, status post arthroscopic 
surgery of the left ankle with limited range of motion.  

On VA examination in May 2002, the veteran reported having 
daily pain in the left ankle.  He could plantar flex to 30 
degrees.  The finding was chronic ankle strain.  

VA outpatient treatment records show complaints of left ankle 
pain from the late 1990's to 2003.  In October 2002, it was 
noted that the veteran wore a brace on both ankles for 
stability.  The examiner stated that motion in the left ankle 
was severely limited, and strength of the left ankle was 2/5.  

The veteran was examined by VA in September 2004.  The 
examiner stated that the service medical records were not 
available, but his VA medical records were reviewed.  The 
veteran stated that he could not walk due to his ankle and 
that he missed a lot of work due to that.  The veteran's 
history was reviewed.  He currently complained of pain.  He 
reported that he used a Swedo brace, although he was not 
wearing one at the examination.  The veteran could not walk 
on his toes due to pain and stiffness and he could not walk 
on his heels.  Dorsiflexion was from o to 10/20 
(active/passive) with pain at 8/10 and plantar flexion was 
from 0 to 45/45 with pain 7/10.  There was no instability, 
lack of endurance or incoordination of the left ankle.  There 
was pain with palpation and the left ankle was slightly 
larger than the right ankle.  X-rays showed mild degenerative 
joint disease, that was the examiner's diagnosis.  

The left ankle disability is rated under DC 5271.  Diagnostic 
Code 5271, pertaining to limitation of motion of the ankle, 
provides a 10 percent evaluation for moderate limitation of 
motion and a maximum 20 percent rating for marked range of 
motion impairment.  38 C.F.R. § 4.71a.  The normal range of 
ankle motion is from zero to 20 degrees of dorsiflexion and 
from zero to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, 
Plate II.   

Additionally, the Board observes that X-rays have revealed 
degenerative joint disease, of the left ankle. As such, 
Diagnostic Codes 5010 and 5003 are for consideration. 
However, as indicated in Diagnostic Code 5003, pertinent to 
arthritis, to include arthritis due to trauma, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved. As the 
veteran is rated under Diagnostic Code 5271, pertinent to 
limited motion of the ankle, the Board finds that he is not 
entitled to a higher or separate evaluation under Diagnostic 
Code 5003.

Service medical records reveal that the veteran sustained an 
injury of the left ankle in service and that he underwent 
surgery in service.  Since that time he has had continuous 
complaints of pain.  He has also complained of stiffness and 
instability and uses a brace.  Clinical examination 
demonstrates limitation of motion due to pain, and x-rays 
taken in conjunction with that examination revealed 
degenerative changes.  Taking into the extent and chronicity 
of the functional impairment attributable to the inservice 
left ankle injury, particularly pain, as well the combination 
of the complete findings during the course of the appeal 
period, the Board finds that the residual disability is more 
appropriately contemplated by a 20 percent evaluation under 
Diagnostic Code 5271.  The benefit of the doubt is resolved 
in the veteran's favor.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 
C.F.R. §§ 4.45, 4.71a, Code 5010-5271;  DeLuca.  Malunion or 
ankylosis such as to warrant an evaluation in excess of 20 
percent is not shown by the evidence.  See 38 C.F.R. § 4.71a, 
Codes 5262, 5270.  

Scars of the Neck, Abdomen and Left Hand.

In December 1996, the RO granted service connection for a 
scar of the neck, scars of the abdomen, and a scar of the 
left hand.  Each disability was rated as noncompensable.  The 
scars of the neck were rated under DC 7800 and the scars of 
the abdomen and the scar of the left hand were rated under DC 
7805.  The service medical records showed that the veteran 
was treated in service for a laceration of the neck resulting 
in the finding of two scars of 2 cm. with keloid formation 
and one scar 1 cm. with keloid formation on VA examination in 
September 1996.  On VA examination in September 1996, the 
veteran was noted to have one 3 cm. x 1mm and one 8 cm. scars 
of the abdomen with keloid formation.  No functional 
impairment or tenderness was noted.  Service medical records 
showed the veteran had a laceration of the left hand in 1993 
and on VA examination in September 1996, the examiner noted 
that the scar was superficial.   The rating for the scar of 
the neck was increased to 10 percent in January 1998 after VA 
examination in October 1997 showed keloid formation and a 
finding of moderate disfigurement. 

On VA examination in May 2002, the examiner noted a left hand 
scar that was 3.2 cm. x 0.3-cm that was nontender and 
hyperpigmented.  There was no atrophy of the underlying 
tissue and no adherence.  There was a scar of the neck that 
was3.8 cm. x 0.2 cm. that was hyperpigmented.  There was no 
tenderness, adherence,  ulceration, breakdown or depression 
with normal underlying tissue.  There were 3.1 x 0.2-cm scars 
over the abdomen with no tenderness adherence, ulceration or 
depression.  There was no significant tissue loss.  

During the course of this appeal, the rating criteria for 
scars were revised.  The old criteria provided that a 
superficial scar which is poorly nourished, with repeated 
ulceration, is rated 10 percent. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002). A superficial scar that is 
tender and painful on objective demonstration also is rated 
10 percent. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002). A 
slight, disfiguring scar of the head, face or neck warrants a 
0 percent evaluation, a 10 percent evaluation is warranted 
where there is evidence of moderately disfiguring scars of 
the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002). Scars may also be rated based on any limitation 
of function of the part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (as revised on August 30, 2002).  

The Board has considered all potentially applicable 
diagnostic codes regarding the scars of the abdomen and of 
the left hand.  According to the VA examinations, none of the 
scars are deep (underlying soft tissue damage) or cause 
limited motion, see Diagnostic Code 7801 (2004); cover an 
area of at least 144 square inches, see Diagnostic Code 7802 
(2004); are poorly nourished or ulcerated, see Diagnostic 
Code 7803 (2002); or are unstable (frequent loss of skin 
covering), see Diagnostic Code 7803 (2004).  None of the 
scars were tender or painful on examination.  See Diagnostic 
Code 7804 (2002 and 2004).  There is no finding that will 
support the assignment of a compensable evaluation for either 
the scars of the abdomen or of the left hand.  

The scar of the neck is rated under DC 7800 and the 10 
percent evaluation is the maximum assignable for scars.  As 
to the scar of the neck, under regulations in effect prior to 
August 30, 2002, the old criteria under Diagnostic Code 7800, 
which applies to disfiguring scars on the head, face or neck, 
a 10 percent rating is assigned for moderate, disfiguring 
scars; a 30 percent rating is assigned for severe scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles; and a 50 percent rating is 
provided when there is a complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

Under Diagnostic Code 7800 currently in effect, a 10 percent 
rating is assigned for one characteristic of disfigurement; a 
30 percent rating is provided when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features or; with two or 
three characteristics of disfigurement; a 50 percent rating 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features, or; with four or five characteristics of 
disfigurement; and, an 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Here, the veteran's scar of the neck has been described as 
well healed, with only slight hypopigmentation.  The Board 
concludes that these findings of slight hypopigmentation and 
a moderate disfigurement are not commensurate with severe 
scars producing a marked and unsightly deformity of eyelids, 
lips, or auricles, and a higher rating is not warranted under 
the prior version of Diagnostic Code 7800.  38 C.F.R. § 4.7.

With respect to the revised version of Diagnostic Code 7800, 
none of the 8 characteristics of disfigurement have been 
demonstrated on examination or in the photographs. The 
veteran's scar has been described as only 3.8 cm. by 0.2 cm. 
Although there is some slight hypopigmentation, it does not 
encompass an area exceeding six square inches, as the scar 
itself is not that large.  The examiner has stated that there 
was no elevation or depression on the surface contour on 
palpation, no induration, and no adherence to underlying 
tissue.  Additionally, there were no findings of missing 
underlying soft tissue.  Accordingly, the veteran's neck scar 
does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent under the new criteria.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

Other potentially applicable rating criteria are also not 
helpful here.  Diagnostic Codes 7803 and 7804 allow a maximum 
disability rating of 10 percent and are, thus, not helpful in 
getting a higher evaluation.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002 and 2004).  In addition, the veteran's 
scar has been described as nontender, with no ulceration, and 
stable.  In addition, there is no showing of loss of function 
due to the scar.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It was noted on VA consultation in September 2003 
that the veteran works at the post office and is allowed to 
sit on his job.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

Service connection for a bilateral knee disability, to 
include as secondary to service-connected disability is 
denied.  

Service connection for a stomach disability is denied.  

Service connection for a bilateral hip disability to include 
as secondary to service-connected disability is denied.  

An initial evaluation to 20 percent for a left ankle 
disability is granted subject to controlling regulations 
governing the payment of monetary benefits.  

An initial evaluation in excess of 10 percent for a scar of 
the neck is denied.  

An initial compensable evaluation for scars of the abdomen is 
denied.  

An initial compensable evaluation for scars of the left hand 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


